Citation Nr: 1511726	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-15 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for anxiety, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.

3.  Entitlement to an effective date prior to September 16, 2011, for PTSD.

4.  Entitlement to an initial rating in excess of 30 percent for PTSD.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected posttraumatic stress disorder.

7.  Entitlement to service connection for right hand arthritis.

8.  Entitlement to service connection for right hand carpal tunnel syndrome.

9.  Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disorder (claimed as bronchitis).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1965 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) in Lincoln, Nebraska.  The December 2011 rating decision granted entitlement to service connection for PTSD, and assigned a 30 percent rating, effective September 16, 2011.  The September 2011 rating decision denied entitlement to service connection for anxiety and sleep disorders, GERD, and a skin condition.  The January 2012 rating decision denied entitlement to service connection for right hand arthritis, right hand carpal tunnel syndrome, and COPD.

The issue of entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A sleep disorder and anxiety are a part of the Veteran's service-connected PTSD.

2.  The September 2010 and February 2011 rating decisions for entitlement to service connection for PTSD did not become final.

3.  The first evidence showing an adequate diagnosis of PTSD is dated on September 16, 2011.

4.  Throughout the period on appeal, the Veteran's PTSD with anxiety and sleep disorder symptoms have been productive of depression, anxiety, chronic sleep impairment, and mild memory loss, and GAF scores from 45 to 58.

5.  A skin condition was not manifest during service and is not otherwise related to service.

6.  Right hand arthritis was not manifest during service or to a compensable degree within one year of separation from service, and is not otherwise related to service.

7.  Right hand carpal tunnel syndrome was not manifest during service and is not otherwise related to service.

8.  COPD was not manifest during service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety as part of the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for a sleep disorder as part of the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.  The criteria for an effective date prior to September 16, 2011, for the award of a 30 percent rating for PTSD with anxiety and a sleep disorder have not been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.

4.  The criteria for a disability rating of in excess of 30 percent for service-connected PTSD with anxiety and a sleep disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411.

5.  The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

6.  The criteria for service connection for right hand arthritis have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309.

7.  The criteria for service connection for right hand carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

8.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculosis disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The phrase "chronic disease" refers to only those diseases listed under 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service Connection for Anxiety and Sleep Disorder

The Veteran contends that he developed both anxiety and a sleep disorder as a result of service.  The Board notes that the Veteran's service treatment records do not indicate any abnormalities with regard to these issues before, during, or after service.  However, VA treatment records and VA examinations show that the Veteran's diagnosis for PTSD includes anxiety and sleep impairments.  

The Board is obligated to address all psychiatric disabilities reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As a result, the Board notes that a VA outpatient treatment record from February 2010 contains a diagnosis of anxiety disorder, not otherwise specified, and subsequent VA treatment records and examinations reveal anxiety and chronic sleep impairment as part of the Veteran's PTSD diagnosis.  With regard to the diagnosis of an anxiety disorder, the Board notes that the December 2011 VA examiner found the Veteran's Anxiety Disorder, NOS, had "evolved into full threshold PTSD."  Subsequent VA examinations for PTSD revealed anxiety and chronic sleep impairment as part of this diagnosis.  Moreover, the May 2012 VA examiner specifically stated that the Veteran's sleep disorder symptoms are "specific to his PTSD and not another DSM-IV Sleep Disorder diagnosis."  Accordingly, claims of entitlement to service connection for anxiety and sleep disorders have been granted as a part of the Veteran's PTSD, and there is no lay or medical evidence of record suggesting the presence of other mental health disorders.  

Thus, entitlement to service connection for anxiety and a sleep disorder as part of the Veteran's service-connected PTSD is granted.

Effective Date for Service-Connected PTSD with Anxiety and Sleep Disorder

The Veteran seeks an earlier effective date for the 30 percent evaluation for his service-connected posttraumatic stress disorder (PTSD).  As noted by the RO in the December 2011 decision on appeal, the September 16, 2011 effective date of the award of the 30 percent rating is the date on which the evidence shows the Veteran was first diagnosed with PTSD that was connected to service.

The Veteran asserts that the effective date for this claim should be assigned from the date of his original claim in June 2010.  For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

On VA examination in January 2013, a medical opinion was sought to determine when the Veteran's PTSD developed.  After reviewing all of the relevant medical evidence, the examiner found that "it is at least as likely as not that the Veteran's full threshold diagnosis of PTSD was first made on 16 September, 2011."  The examiner further commented that this diagnosis was later confirmed on VA examination in December 2011.  The examiner also stated that he could not substantiate a full threshold diagnosis at the time of the VA examination in August 2010, and neither could that VA examiner in 2010.

After a thorough review of the evidence that contained the exact dates of treatment for mental health, the Board finds it is factually ascertainable that the Veteran was first diagnosed with PTSD on September 16, 2011, which is earliest time that the evidence showed this diagnosis to be related to service.  While the Board has added anxiety and a sleep disorder to the Veteran's service-connected disability, these are secondary to his PTSD.  As such, service connection can still not be assigned earlier than it was factually ascertainable that the Veteran had PTSD.  Therefore, an earlier effective date is not warranted.

Rating for Posttraumatic Stress Disorder

The Veteran asserts that his PTSD is more severe than currently rated (30 percent, effective September 16, 2011).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this General Rating Formula, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, evaluation is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). The Board notes that, during the appeal period, a new version of the DSM was promulgated (DSM-V).  In this version, GAF scores are not included with regard to evaluating psychiatric disorders.  However, since much of the medical evidence gathered during this appeal period was developed prior to the DSM-V, the Board will include and consider as relevant evidence, the GAF scores assigned to the Veteran during the appeal period.

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)(hereinafter "DSM-IV").  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 30 percent is not warranted.  The evidence of record reflects that the Veteran's PTSD symptomatology includes depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  His GAF scores for this period were 45 and 58. 

Service treatment records show that the Veteran's mental health was normal upon entry, during service, and at separation therefrom.

VA treatment records from February 2010 show that the Veteran was diagnosed with Anxiety Disorder, Not Otherwise Specified (NOS).  The VA physician specifically noted that the Veteran did not meet the criterion for parts B and C for a diagnosis of PTSD in accordance with the DSM-IV.  At that time, his GAF score was 55.  Another VA treatment record from April 2010 shows that the Veteran's mood was depressed.  His affect was restricted, but his speech was nonspontaneous with appropriate vocabulary.  His thought processes were goal-oriented and logical.  The Veteran's thought content and behavior showed normality with no psychosis noted.  He denied wishes to harm himself or others.  His judgment and insight were noted as fair, but his psychomotor activity was found to be abnormal, retarded.  The physician diagnosed Anxiety Disorder, NOS.

On VA examination in August 2010, the Veteran endorsed symptoms of anxiety that were manifested by feelings of excessive worrying, tense feelings, and being easily fatigued.  He stated that he had difficulty concentrating at times and has a hard time getting to sleep.  He also said that he has a feeling of breathlessness at times.  The examiner noted that the Veteran's symptoms are consistent with a DSM-IV diagnosis for Anxiety Disorder, NOS.  The examiner reported the following symptoms found in the Veteran: some daytime intrusive recollections, infrequent nightmares, no flashbacks, minimal psychological reactivity to reminders, and no physiologic reactivity to reminders.  There was no avoidance by the Veteran of talking about his experiences or feelings about it, though it was noted that he does make an effort to avoid some places and gave an example of being uncomfortable as when he travels in the South and sees rice fields.  The Veteran was not found to have amnesia for his time in Vietnam.  Marked diminished interest had not occurred, and there were no feelings of estrangement found.  His affect was not restricted and he did not have a sense of a foreshortened future.  The Veteran did have difficulty falling asleep and staying asleep.  Irritability was noted to be a problem at times for the Veteran, but not to the point of him being loud, destructive, or assaultive.  Concentration at times was found to be difficult for the Veteran.  Hypervigilance was reported, but a starter response was not exaggerated.  The Veteran did meet the DSM-IV stressor criterion as evidenced by his report of being under hostile fire, including mortar attacks in Vietnam.  The Veteran also reported fear and helplessness when his base was under mortar attacks.  The examiner noted that the Veteran claimed his stressor was related to his fear of hostile military or terrorist activity, which met the DSM-IV stressor criterion.

Ultimately, the examiner opined that the Veteran's symptoms were subthreshold for a diagnosis of PTSD.  However, he stated that these symptoms do meet the DSM-IV criterion for a diagnosis of Anxiety Disorder, "specifically difficulty falling asleep and difficulty concentrating."  His GAF score was 58.  The examiner found that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms, and there was no reduced reliability and productivity.  The examiner did note that the Veteran's Anxiety Disorder, NOS was at a level that would cause transient or mild decreases in work efficiency.

VA treatment records from September 2011 show that the Veteran was evaluated again for PTSD.  At this time, the nurse practitioner found that the Veteran met the PTSD criterion for parts B and C of the DSM-IV.  Accordingly, the Veteran was informally diagnosed with PTSD, and assigned a GAF score of 45-50.  

On VA examination in December 2011, the Veteran was formally diagnosed with PTSD that results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functional satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran's PTSD symptoms included only anxiety.  The examiner opined that "it is at least as likely that the Veteran's PTSD is caused by fear of hostile terrorist or enemy activity during active duty service."  The examiner then stated that "this appears to be a veteran who really has a hard time articulating himself about PTSD symptomatology."  Lastly, the examiner found the Veteran's Anxiety Disorder, NOS, had "evolved into full threshold PTSD."  His GAF score was 58.

The Veteran's wife submitted a statement in support of his claim for an increased PTSD rating in June 2012.  The Veteran's wife reported that she cannot sleep in the same bed as the Veteran due to his chronic sleep disturbances.  She also stated the Veteran does not do well going to the store because "he is always in a hurry every time.  He is very impatient."  She also expressed that the Veteran does not relax and enjoy spending time with friends at restaurants because "he wants to eat fast and leave."  She stated that it was hard for them to "go to parties..." because he does not do well with crowds, and also that "he seems like he is always angry at someone."  The Board finds these statements competent to the extent that the Veteran's wife is subjectively reporting how the Veteran's PTSD affects their lives.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Another statement in support of the Veteran's PTSD was submitted in May 2012 by the VA nurse practitioner that initially diagnosed the Veteran with PTSD.  This letter was also signed by another VA physician in support of the nurse's statement.  The nurse stated that the Veteran's PTSD symptoms cause him to "suffer significant nightmares, daily intrusive thoughts, avoidance of social engagements/crowds of people, poor/disrupted sleep each night due to hypervigilance about safety, agitation with unprovoked irritability, and abusive verbal reactions when something triggers memories reminding him of the traumatic event."  She stated that the Veteran struggled to develop and maintain effective relationships, which leave him socially isolated.  According to her, the Veteran also experiences near continuous anxiety, difficulty concentrating, and depression with hopelessness and interference in his ability to hold a job.  She felt that the Veteran has moderate to severe limitations with his ability to function appropriately and effectively in most environments.

VA treatment records from May through July 2012 show that the Veteran reported he is managing his ongoing PTSD symptoms.  He stated that he felt irritable, anxious (mainly about his child's recent diagnosis of cancer), and suspicious of people often.  He stated that his sleep had improved with the use of medication at bedtime.  He was also having fewer nightmares overall and ongoing intrusive thoughts about 1-2 times per day that would leave him feeling sad then angry.  He stayed busy and distracted in order to manage the intrusive thoughts/anxiety.  The Veteran reported that he enjoyed seeing a therapist through the Vet Center and was actively involved in the Vietnam Vets group that met twice per week.  He also stated that he found joy in church activities, volunteering, and spending time with his grandchildren who often spent the night.  He stated that he has a good relationship with his wife, but that he worried about her physical health often.  His mood was found to be good, and his affect was full.  Thought processes and thought content were good.  His recent and remote memory was intact.  Judgment and insight were also found to be good.  His GAF score was 50.  The Board notes that the nurse practitioner who sent the May 2012 statement in support of the Veteran's PTSD claim also assessed the Veteran on the treatment records above.

In May 2013, the Veteran's attorney submitted evidence consisting of general information about anxiety disorders and PTSD.  While the Board has considered all of the internet articles submitted by the Veteran's attorney, the Board finds they are of limited probative value as the articles do not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case nor is there a medical opinion of record discussing the articles in the context of the Veteran's individual situation.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  

On VA examination in February 2014, the Veteran endorsed symptoms of anxiety, bad dreams, irritability, inability to concentrate, and mild memory loss.  The examiner diagnosed PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functional satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.

The Board has considered the statements of record in support of the Veteran's symptoms that a higher disability rating is warranted for his PTSD.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptomatology relating to his PTSD because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his PTSD is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned VA examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the VA examination reports) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  The Veteran does not meet the criteria for a rating in excess of 30 percent because his PTSD symptoms have not risen to the level of occupational and social impairment with reduced reliability and productivity.  The Board has also considered whether additional Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform tasks due to symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  Furthermore, the Veteran's PTSD symptoms are clearly accounted for in the 30 percent rating pursuant to DC 9411.  Thus, DC 9201 to 9410, and 9412 to 9521 are not for application.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's PTSD has made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected PTSD above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of a combination of historical and clinical findings; thus, the demonstrated manifestations specifically associated with his service-connected PTSD - namely depressed mood, anxiety, chronic sleep impairment, and mild memory loss - are contemplated by the provisions of the rating schedule.  The schedular rating criteria also include analogous symptoms that are "like or similar to" those listed in the schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2014).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, and reflective of the degree of severity regarding psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  Moreover, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the foregoing, the Board concludes that the Veteran's PTSD has been no more than 30 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for a Skin Condition

The Veteran contends that he has developed a skin condition as a result of service.  However, service treatment records are negative for any complaints or treatment for a skin condition during service.  The Veteran's entrance and separation examinations do not note any skin conditions.  Post-service VA and private treatment records also do not show treatment for or a diagnosis of any skin condition.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been shown to have a skin condition.  While the Veteran has vaguely asserted that he developed white spots on his arms while in service, none of his statements can be interpreted to suggest that he has a current skin disability.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a skin condition on all accounts.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; Gilbert, supra.

Service Connection for Right Hand Conditions

The Veteran contends that his current right hand arthritis and carpal tunnel syndrome are related to service.  Service treatment records show that the Veteran had a laceration on his right thumb stitched up in 1966 that healed without residuals.  The Veteran has attributed this incident to the main cause of his current injuries.  The Board notes that there are no entries upon service entrance, separation, or within one year thereafter that indicate the Veteran had a right hand condition.

VA and private treatment records indicate that the Veteran has been diagnosed with rheumatoid arthritis and carpal tunnel syndrome in his right hand.  However, the Board notes that none of these records have attributed either condition to service.

On VA examination in March 2012, the Veteran endorsed arthritic symptoms as well as carpal tunnel syndrome in his right hand, which is his dominant hand.  He claimed that the laceration he incurred during service is the cause of this current pain.  The examiner noted that the Veteran was unable to identify any specific scarring that is a residual from that injury.  The Veteran stated that over the years he developed pain in his hands, and that he had some stiffness and achiness in the right hand.  He also said that he was diagnosed with carpal tunnel syndrome in the early 2000's.  The examiner noted that the Veteran has not undergone any surgeries or injections with regard to any condition of the hands, and that he has a history of rheumatoid arthritis for which he takes medication.  The Veteran reported flare-ups of arthritis and degenerative joint disease of the right hand that included increased pain and stiffness.  However, the examiner noted that degenerative joint disease of the right hand is less likely as not due to the laceration of the right thumb that occurred during service.  X-rays demonstrated some degenerative changes or arthritis that affected the second, third, and fourth PIP joints of the right hand.  The examiner opined that the laceration sustained in service was appropriately treated and healed without residuals or sequelae.  Furthermore, the examiner found that even though the Veteran may demonstrate some evidence of degenerative changes into the right hand, "it is less likely than not that his current right hand stiffness, achiness, and degenerative changes or arthritis of the right hand is due to the laceration he incurred in service."  The examiner explained that the Veteran's laceration "was repaired with a simple closure without evidence of tendon, muscle, or bone involvement with regards to the injury."  Furthermore, the examiner opined that "it is more likely than not that the Veteran's degenerative changes and symptoms of the right hand are due to the effects of overuse over the last number of years, as well as to the effects of advancing age..."  The examiner concluded by stating that it is less likely as not that the Veteran's right hand condition, to include arthritis, is due to or a result of service.  The Board finds this medical opinions highly probative of a negative nexus because it contains not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In many cases, only a diagnosis offered by a medical professional is a "competent" diagnosis; however, when a condition may be identified by unique or readily identifiable features and capable of lay observation, the lay diagnosis of the disorder is also competent.  Barr, 21 Vet. App. at 309.  Although the Veteran may competently report pain in his right hand, only under certain circumstances may he offer a medical diagnosis.  38 C.F.R. § 3.159; Jandreau , 492 F.3d at 1377 (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran has not been shown to have had the requisite medical training to render him competent to identify arthritis or other joint pathology.  He is not reporting a contemporary medical diagnosis different than what has been discussed, and his reports of right hand pain do not support a later diagnosis by a medical professional.  Thus, his opinion cannot be afforded weight in this matter.  The VA examiner's opinion is adequate, the most probative evidence of record, and weighs against both claims.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for right hand conditions, to include arthritis and carpal tunnel syndrome on all accounts.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; Gilbert, supra.

Service Connection for a Respiratory Disorder

The Veteran asserts that his current chronic obstructive pulmonary disorder (COPD) is a result of service.  Service treatment records indicate that the only respiratory disorder the Veteran was treated for was an acute episode of bronchitis in November 1966.  His entrance and separation examinations were negative for findings of a respiratory disorder.  There are no treatment records within one year of service for a respiratory disorder.

Private treatment records show treatment for bronchitis in March 2011.  VA outpatient records only show treatment for COPD.  

On VA examination is March 2012, the Veteran endorsed shortness of breath, dyspnea with moderate exertion, and an intermittent cough.  The examiner noted prior treatment records for acute bronchitis, and one private treatment record where the physician stated the Veteran likely did have an underlying case of COPD due to his smoking history.  Additionally, the examiner stated that there Veteran does not take chronic or ongoing medication for that condition.  The examiner noted that the Veteran had been treated for his acute bronchitis with antibiotics.  The examiner opined that even though the Veteran was treated in service for acute bronchitis, it was appropriately treated and the Veteran responded to that treatment without residuals or sequelae.   Furthermore, the Veteran may have some recurrent episodes of acute bronchitis, but the examiner stated that "there is no evidence that the Veteran demonstrates specifically chronic bronchitis."  The examiner found that the Veteran did not meet the criteria for chronic bronchitis because his medical records do not show that he has had a "chronic productive cough for three months in each of two successive years in an individual whom other causes of chronic cough have been excluded."  He further supported his opinion by stating that "there is no evidence that episodes of acute bronchitis likely result ultimately in the development of chronic bronchitis."  Additionally, the examiner stated that "there is no evidence to support the Veteran's COPD would be due to previous episodes of acute bronchitis that were treated and responded appropriately to treatment."  Finally, the examiner found "it less likely as not that that the Veteran demonstrates any evidence of bronchitis or other pulmonary or lung disorder of a chronic nature currently that is due to or a result of active military duty."  

The Veteran received another VA examination in August 2012, to determine if his claims of exposure to sulfuric acid mixture, and asbestos exposure from brakes, and exhaust caused his COPD.  The examiner noted that the Veteran was a smoker for many years, but could not determine the entire timeframe.  He stated that it appeared the Veteran quit smoking in 1999.  But again, the examiner stressed that he could not determine how long the Veteran had smoked.  Even though the Veteran claimed that he had the above-mentioned exposures, the examiner found that with a long-term smoking history, this is the more likely issue that would cause COPD.  The examiner opined that "it is more likely that his smoking history caused his COPD, and less likely inhaled issues that he had during service many years ago.  If they were causing his COPD, one would have expected him to be much worse, seeking pulmonary care over the years, which does not appear to have happened."  The examiner also stated that "there is no manner to determine aggravation, because testing over time, along with repeated visits, would be required to determine this."

The Board finds these VA medical opinions highly probative of a negative nexus because they not only contain clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

The Board has considered the statements of record that the Veteran's respiratory disorder is related to service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptomatology relating to his respiratory disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify an etiological relationship between his current condition and incidents that occurred in service.  The Board finds that the question of etiology for his respiratory disorder is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges a nexus, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's respiratory disorder has been provided by the VA examiners and supported by relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the nexus element for this issue.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a respiratory disorder on all accounts.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; Gilbert, supra.




Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal, in part, arises from an appeal of the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in March 2011 and January 2012, prior to the initial adjudication of the service connection claims on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the March 2011 and January 2012 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to the following service connection claims: sleep disorder in May 2012; respiratory disorder in March and August 2012; right hand conditions in March 2012; mental health disorder in August 2010, December 2011, and February 2014.  He also received a VA examination opinion for the effective date of his PTSD in January 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the issues mentioned above.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment for a skin condition, and on his separation examination the skin was normal.  Moreover, the evidence of record does not show that the Veteran has a current skin condition.  Consequently, a VA examination as to the etiology of the claimed condition is not warranted, even under the low threshold of McLendon.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for anxiety as part of service-connected PTSD is granted.

Entitlement to service connection for a sleep disorder as part of service-connected PTSD is granted.

An effective date prior to September 16, 2011, for service-connected posttraumatic stress disorder is denied.

A rating in excess of 30 percent for PTSD is denied.

Entitlement to service connection for a skin condition is denied.

Entitlement to service connection for right hand arthritis is denied.

Entitlement to service connection for right hand carpal tunnel syndrome is denied.

Entitlement to service connection for a respiratory disorder is denied.


REMAND

In short, the Veteran contends that his gastroesophageal reflux disease is related to service.  He received a VA examination in May 2012 for esophogeal conditions.  The examiner opined that the Veteran's gastroesophageal reflux disease (GERD) diagnosis was not related to service.  However, the Veteran's representative has submitted a new theory of entitlement based on the PTSD medications that the Veteran takes (among the drugs prescribed, include Citolopram and Trazadone) which he claims either cause or aggravate the Veteran's GERD symptoms.  This new theory of entitlement was not addressed by the VA examiner and, therefore, the opinion is inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA examiner review the claims file to assess the relationship of GERD to service, including medications for the service connected PTSD.  The examiner should respond to the following:

 a) Is GERD at least as likely as not (a 50 percent or higher degree of probability) proximately due to medications taken for service-connected PTSD? 

b) Is GERD at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by medications taken for service-connected PTSD? 

If the examiner concludes that the GERD was aggravated by the PTSD medication, a baseline level of the GERD symptoms prior to the aggravation should be identified.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


